
	

114 HR 6432 IH: Trade Deficit Reduction Act
U.S. House of Representatives
2016-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 6432
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2016
			Ms. Slaughter introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To require the Secretary of Labor to monitor the trade deficits between the United States and other
			 countries, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the “Trade Deficit Reduction Act”. 2.FindingsCongress finds the following:
 (1)The United States has become the world's largest net debtor nation, having run up massive trade deficits since the mid-1970s.
 (2)Every year since 1976, whether in expansion or recession, the U.S. has run a deficit in goods and services trade, which weakens and detracts from America’s global leadership position.
 (3)The United States trade deficit in 1993, the year before the North American Free Trade Agreement (NAFTA) went into force, was $70,000,000,000.
 (4)The United States ran a $500,000,000,000 deficit in the balance of trade in goods and services in 2015.
 (5)In 2015, the United States had a trade deficit of $64 billion with countries with which it has free trade agreements.
 (6)Persistent deficits weaken America’s economy, defense industrial base, and innovation system and increase the likelihood of ownership of large segments of the U.S. economy by foreign interests.
			3.Trade deficit reduction plans and reports
			(a)In general
				(1)
 Not later than 60 days after the date of enactment of this Act, and annually thereafter, the Secretary of Labor shall identify each country for which the following apply:
					(A)
 The value of goods and services imported into the United States exceeded— (i)the amount that is twice the value of goods and services that are exported from the United States to that country; or
 (ii)$100,000,000,000. (B)The value of goods and services imported into and exported from the United States exceeded $1,000,000,000.
 (2)Source of dataFor purposes of this subsection, the Secretary of Labor shall use the most recently available annual goods and services trade deficit data compiled by the United States Census Bureau.
				(b)Trade deficit reduction plans
 With respect to countries identified under subsection (a), the Secretary of Labor shall, within 60 days after making the determination under subsection (a), convene and chair a meeting of the Trade Policy Review Group to develop plans of action to reduce the United States trade deficit with those countries, which shall include—
				(1)
 the factors contributing to the trade deficits between the United States and such countries, including but not limited to—
 (A)instances in which the country does not comply with existing trade obligations with respect to the United States;
 (B)non-tariff trade barriers; (C)labor conditions;
 (D)environmental standards; (E)whether the country violates its World Trade Organization obligations forbidding it from requiring U.S. companies to transfer technology as a condition of market access or national treatment; and
 (F)whether the country intervenes in currency markets to gain an unfair competitive advantage in trade;
 (2)the steps that will be taken to address the factors identified in subsection (b)(1), which shall not be limited to trade actions but shall, as appropriate, include tax, investment, technology, corporate governance, workforce training, or other policy actions that may be effective in reducing the trade deficit; and
 (3)as appropriate, recommendations for measures that may be taken by the individual States to address the factors identified in subsection (b)(1).
				(c)Reports
 With respect to countries identified under subsection (a), the Secretary of Labor shall— (1)within 90 days after making the determination under subsection (a), present to Congress a report detailing the trade deficit reduction plans developed under subsection (b); and
 (2)within one year after making the determination under subsection (a), present to Congress a report detailing the implementation and results of trade deficit reduction plans developed under subsection (b).
				
